Exhibit 10.26

C&F FINANCIAL CORPORATION

Capital Purchase Program Agreement

Regarding Executive Compensation Limitations

Omnibus Amendment of All Compensation Plans

This Agreement is adopted as of January 9, 2009 by C&F Financial Corporation, a
Virginia corporation (the “Company”), for itself and all of its subsidiaries
treated as a single employer with the Company under 31 C.F.R. Section 30.1(b),
in connection with the Company’s participation in the Troubled Asset Relief
Program Capital Purchase Program (the “CPP”) created by the U.S. Department of
the Treasury (the “Treasury Department”) pursuant to authority granted under the
Emergency Economic Stabilization Act of 2008 (the “EESA”), pursuant to which
program the Company will issue to the Treasury Department shares of the
Company’s senior preferred stock and a warrant to purchase shares of common
stock of the Company, in accordance with the terms and conditions in a Letter
Agreement, including as Exhibit A thereto the Securities Purchase Agreement –
Standard Terms, between the Company and Treasury (the “CPP Transaction”), and
for purposes of complying with the requirements of Section 111(b) of the EESA
and the CPP with respect to executive compensation of senior executives of the
Company, in accordance with the guidance and regulations issued by the Treasury
Department with respect to the CPP (the “CPP Requirements”);

NOW, THEREFORE, in consideration of the premises the Company, intending to be
legally bound, hereby agrees as follows:

1. Effectiveness. This Agreement is contingent upon consummation of, and will
become effective on the date (the “Effective Date”), the CPP Transaction is
consummated. If the CPP Transaction is not consummated, this Agreement shall
have no legal effect.

2. Term. This Agreement shall remain in effect for as long as the Treasury
Department holds any equity or debt of the Company that was acquired pursuant to
the CPP Transaction (the “Term”). This Agreement shall terminate on the first
date the Treasury Department no longer holds any equity or debt of the Company
that was acquired pursuant to the CPP Transaction.

3. Application. This Agreement modifies and supersedes all compensation, benefit
or other plans, programs, contracts, arrangements, agreements or understandings
with respect to any senior executive officer (an “SEO”) for purposes of the CPP
Requirements which provide payment(s) and/or benefit(s) which are compensatory
in nature for services rendered as an employee of the Company and/or any of its
subsidiaries, whether currently existing or adopted or entered into after the
date of this Agreement, and whether written or unwritten (collectively, the
“Compensation Plans”), but only to the extent required by the CPP Requirements.



--------------------------------------------------------------------------------

4. Clawback. The Company hereby declares and agrees that every Compensation Plan
is amended to require that each and every payment of any bonus or incentive
compensation, as defined by the CPP Requirements, under any Compensation Plan
made to an SEO during the Term of this Agreement shall be subject to recovery by
the Company in the event such payment was based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria as interpreted and applied consistent with the CPP Requirements.

5. Golden Parachute Limitation. The Company hereby declares and agrees that
every Compensation Plan is amended, notwithstanding any provision or term of any
such Compensation Plan to the contrary, so that during the Term of this
Agreement no SEO will be entitled to receive any parachute payment in excess of
the amount that would be permitted by the CPP Requirements and Section 280G(e)
of the Internal Revenue Code of 1986, as amended (“Section 280G(e)”), determined
as if Section 280G(e) applies to the Company.

6. Agreement of SEOs. The Company shall use it best efforts, where necessary or
appropriate, to obtain the written consent of its current and prospective SEOs
in the form attached hereto (the “Consent”).

7. Amendments. Subject to any applicable limitations under the CPP, this
Agreement may be amended, modified, superseded, canceled, renewed or extended,
and the terms and conditions hereof may be waived, by the Board of Directors of
the Company or the Compensation Committee of the Board of Directors of the
Company (or the delegate thereof) only by written instrument.

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
principle of conflicts of law, except to the extent preempted by federal law.

IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
above written.

 

C&F FINANCIAL CORPORATION By:  

/s/ Larry G. Dillon

  Larry G. Dillon   President and Chief Executive Officer

 

- 2 -



--------------------------------------------------------------------------------

C&F FINANCIAL CORPORATION

Capital Purchase Program Agreement

Regarding Executive Compensation Limitations

Consent

This Consent (“Consent”) is provided as of January 9, 2009 by [Executive] (the
“Executive”) to C&F Financial Corporation, a Virginia corporation (the
“Company”) and its subsidiaries treated as a single employer with the Company
under 31 C.F.R. Section 30.1(b). The Executive has entered into this Agreement
with reference to the following facts:

A. The Company has elected to participate in the Capital Purchase Program (the
“CPP”) created by the U.S. Department of the Treasury (the “Treasury
Department”) pursuant to authority granted under the Emergency Economic
Stabilization Act of 2008 (the “EESA”), pursuant to which program the Company
will issue to the Treasury Department shares of the Company’s senior preferred
stock and a warrant to purchase shares of common stock of the Company, in
accordance with the terms and conditions in a Letter Agreement, including as
Exhibit A thereto the Securities Purchase Agreement – Standard Terms, between
the Company and Treasury (the “CPP Transaction”); and

B. As a condition to participate in the CPP Transaction, the Company has adopted
a Capital Purchase Program Agreement Regarding Executive Compensation
Limitations – Omnibus Amendment of All Compensation Plans (the “Compensation
Plans Amendment”), a copy of which has been provided to Executive, pursuant to
which the Company has amended all of its and its subsidiaries’ compensation,
benefit or other plans, programs, contracts, arrangements, agreements or
understandings which provide payment(s) and/or benefit(s) which are compensatory
in nature for services rendered as an employee of the Company and/or any of its
subsidiaries, whether currently existing or adopted or entered into after the
date of this Agreement, and whether written or unwritten (collectively, the
“Compensation Plans”), for purposes of complying with certain requirements of
Section 111(b) of the EESA and the CPP with respect to executive compensation of
senior executives of the Company, in accordance with the guidance and
regulations issued by the Treasury Department with respect to the CPP (the “CPP
Requirements”).

NOW, THEREFORE, in consideration of the mutual premises and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Executive, intending to be legally bound,
hereby agrees as follows:

1. Effectiveness; Term. This Consent is contingent upon, and will become
effective on, the later of: (a) the date the CPP Transaction is consummated and
(b) the date Executive becomes a senior executive officer (an “SEO”) for
purposes of, and subject to, the CPP Requirements (the “Effective Date”). If the
CPP Transaction is not consummated or Executive is not and does not become an
SEO subject to the CPP Requirements, this Consent shall have no legal effect.
With the exception of Sections 5 and 6 below, this Consent shall remain in
effect for as long as the Treasury Department holds any equity or debt of the
Company that was acquired pursuant to the CPP Transaction (the “Term”). This
Consent



--------------------------------------------------------------------------------

shall terminate on the first date the Treasury Department no longer holds any
equity or debt of the Company that was acquired pursuant to the CPP Transaction
or, as applicable under the CPP Requirements, the date the SEO is no longer
subject to the CPP Requirements.

2. Application. Executive agrees that the Compensation Plans Amendment shall be
effective as to Executive.

3. Review and Further Amendment of Compensation Plan to Avoid Unnecessary and
Excessive Risks. Executive understands that in addition to adopting the
Compensation Plans Amendment, the Company is required under the CPP Requirements
to review, initially and periodically, its Compensation Plans to ensure that
they do not encourage SEOs to take unnecessary and excessive risks that threaten
the value of the Company. To the extent the Company concludes that such review
requires revisions to any Compensation Plan with respect to Executive, Executive
and the Company agree that the Company may make such changes to the Compensation
Plan as it deems necessary or appropriate to comply with the CPP Requirements
without the further consent or agreement of Executive.

4. Amendments. This Consent may be amended, modified, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
written instrument signed by the Company and Executive or, in the case of a
waiver, by the Company or Executive waiving compliance; provided, that no such
action may conflict with the CPP Requirements. No delay on the part of the
Company or Executive in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of the Company or
Executive of any right, power or privilege hereunder, nor any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. Executive hereby further consents and agrees to any amendment to this
Consent or the Compensation Plans necessary for the Company to participate in
the CPP Transaction or comply with the CPP Requirements.

5. Waiver. Executive is also delivering a waiver to the Treasury Department
pursuant to the Securities Purchase Agreement – Standard Terms. Executive agrees
that the term “employer” in that waiver will be deemed to mean the Company and
its subsidiaries treated as a single employer with the Company under 31 C.F.R.
Section 30.1(b).

6. Governing Law; Signatures. This Consent shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to its
principle of conflicts of law, except to the extent preempted by federal law. A
signature to this Consent transmitted by facsimile will be deemed an original
signature.

IN WITNESS WHEREOF, Executive has executed this Consent as of the date first
above written.

 

EXECUTIVE

 

[Executive]

 

- 2 -